Fourth Court of Appeals
                               San Antonio, Texas
                                     April 15, 2015

                                  No. 04-15-00085-CR

                                 Ricardo O. MORENO,
                                       Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 135229
                     Honorable Monica A. Gonzalez, Judge Presiding

                                       ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on April 15, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk